DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 4/7/2022.
Claims 1-21 have been examined and are rejected. 


Priority
This application is a continuation of PCT/IB2020/060126 filed 10/29/2020 and claims priority to foreign application HK19131631.4 filed 10/29/2019.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lew (US 2018/0097756 A1) in view of Arita et al. (US 9,338,025 B2) in view of Skiba et al. (US 2014/0304343 A1).
With regard to Claim 1, Lew teaches:
A system for routing messages received from any one of a plurality of external user accounts on any one of a plurality of different messaging applications within an entity, the system comprising: 
one or more integration modules coupled to each of the plurality of different messaging applications for receiving messages via the messaging application; (a messaging hub operates in network environment and relays messages between user devices and a CRM system [Lew: 0021; Fig. 4], wherein the customer can use any device application and any communication path and the messaging hub comprises a protocol translator and message formatter for interpreting different protocols and providing format conversion [Lew: 0027-30]);
wherein said messages are directed to a unique account identifier for the entity assigned thereon; (the CRM system processes messaging technologies including OTT services (Facebook, Instant Messenger, Viber, WeChat, etc.) and SMS/MMS platforms [Lew: 0006-7]. Examiner notes that each of the exemplary messaging channels utilizes a unique identifier such as a username, email address, phone number, etc. to direct communications to intended recipients); 
a central messaging module configured to receive from each of the one or more integration modules said messages via a compatible internal messaging protocol, wherein said messages are distributed to at least one more internal user accounts within the entity; (messaging hub comprises a Hub CRM application which communicates with a corresponding CRM application to route messages to appropriate enterprise personnel [Lew: 0028; 0035-38]).

However, Lew does not teach (where underlining indicates the portion of each limitation not taught):
a central messaging module configured to receive from each of the one or more integration modules said messages via a common internal messaging protocol, wherein said messages are distributed to at least one more internal user accounts within the entity using additional address identifier information.
	
In a similar field of endeavor involving transmitting messages between users utilizing a plurality of communication services, Arita discloses:
wherein said messages are distributed to at least one more internal user accounts within the entity using additional address identifier information; (determining whether a destination name (i.e. additional address identifier information) is present in the text of a received message, extracting the destination name written in the opening statement, determining an individual account corresponding to the destination name using a transmission table, converting the format of the received message into a format suitable for the destination account, and transmitting the message to the destination [Arita: 7:41-55; 8:41-55]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lew in view of Arita in order to distribute messages using additional address identifier information in the system of Lew. 
One of ordinary skill in the art would have been motivated to combine Lew with Arita as doing so would allow the communication control device to transmit and receive messages while appropriately keeping individual accounts secret mutually between users using different communication services [Arita: 8:64-9:2]. 

However, Lew-Arita does not teach (where underlining indicates the portion of each limitation not taught):
a central messaging module configured to receive from each of the one or more integration modules said messages via a common internal messaging protocol.
	
In a similar field of endeavor involving receiving from and transmitting messages to a plurality of social media networks utilizing proprietary protocols, Skiba discloses:
a central messaging module configured to receive from each of the one or more integration modules said messages via a common internal messaging protocol; (one or more social media network APIs for receiving messages from and sending messages to the plurality of social media networks, wherein each social media network API can translate a message received from a social media network into a standard formatted file (e.g. an extensible mark-up language (XML) file or other file having a general format) for use by the dialog system (i.e. central messaging module) [Skiba: 0071-72; Fig. 2A]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lew-Arita in view of Skiba in order to utilize a common internal messaging protocol in the system of Lew-Arita. 
One of ordinary skill in the art would have been motivated to combine Lew-Arita with Skiba as doing so would standardize internal communications while simultaneously allowing interactions with external social media networks to be easily expanded by adding additional social media network APIs [Skiba: 0071].

With regard to Claim 2, Lew-Arita-Skiba teaches:
A system for routing messages within an entity according to claim 1 wherein at least a portion of the additional address identifier information is extracted from the message payload of the message sent to the unique account identifier of the entity by each messaging application; (extracting the destination name written in the opening statement [Arita: 7:41-55; 6:39-50], wherein a company has a unique relay account corresponding to each of a plurality of messaging services [Arita: 4:26-30]).

With regard to Claim 3, Lew-Arita-Skiba teaches:
A system for routing messages within an entity according to claim 2 wherein at least a portion of the additional address identifier information comprises text, image, sound or video data included in the payload of the message sent to the unique account identifier information of the entity; (extracting the destination name written in the opening statement [Arita: 7:41-55; 6:39-50], wherein a company has a unique relay account corresponding to each of a plurality of messaging services [Arita: 4:26-30]).

With regard to Claim 4, Lew-Arita-Skiba teaches:
A system for routing messages within an entity according to claim 1 wherein at least a portion of the additional address information is provided from the originating external account of the messaging application responsive to a request issued by the one or more integration modules coupled thereto; (when there are a plurality of destination names corresponding to the address of the opening statement of the text of the message in the transmission table, transmit a message including text information regarding each user corresponding to the extracted name with a request for a reply message by the sending user [Arita: 5:30-48; 7:54-8:18]).

With regard to Claim 5, Lew-Arita-Skiba teaches:
A system for routing messages within an entity according to claim 4 wherein the request is issued by a chatbot communicatively coupled to the integration module; (the destination specifying unit transmits a message including text information regarding each user corresponding to the extracted name with a request for a reply message by the sending user [Arita: 5:30-48; 7:54-8:18], wherein the various registered messaging services are referred to as “relay accounts” or “accounts of company bot” [Arita: 3:49-58]).

With regard to Claim 6, Lew-Arita-Skiba teaches:
A system for routing messages within an entity according to claim 1 wherein the additional address identifier information is derived from additional information provided by the external user; (a destination is determined according to the contents of the replied message [Arita: 5:30-48; 7:54-8:18]).

With regard to Claim 7, Lew-Arita-Skiba teaches:
A system for routing messages within an entity according to claim 1 wherein internal user account address identifier information for internal account holders within an entity is stored in a database; (the transmission table stores a destination account of an individual account of each user, wherein the transmission table is stored in a storage unit [Arita: 3:19-42; Fig. 2]).

With regard to Claim 8, Lew-Arita-Skiba teaches:
A system for routing messages within an entity according to claim 1 wherein the system stores on a message server coupled to the central messaging module the or each message received from the external user accounts and sent to the at least one or more internal user accounts; (a message for transmission is received by the messaging hub, wherein the message is stored and archived if requested by the user or customer [Lew: 0040; 0022]).

With regard to Claim 9, Lew-Arita-Skiba teaches:
A system for routing messages within an entity according to claim 1 wherein the or each message transmitted from the at least one or more internal user accounts and sent to the external user accounts are stored on a message server coupled to the central messaging module; (an SMSC/MMSC whose purpose is to store, forward, convert and deliver SMS/MMS messages [Lew: 0022; 0040]).

With regard to Claim 10, Lew-Arita-Skiba teaches:
A system for routing messages within an entity according to claim 1 wherein the or each subsequent message received from a specific external user account of a messaging application of the plurality of messaging application is routed according to the at least one or more internal user accounts identified for previous messages originating therefrom; (when determining that the message is a reply message, the destination specifying unit sets the account of the sender of the immediately previous message of the reply message as the destination; that is, since the reply message is a reply to the immediately previously arrived message, the account of the sender of the immediately previous message is specified as the destination account [Arita: 5:49-55; Fig. 6]).

With regard to Claims 11-21, they appear substantially similar to the limitations recited by claims 1-10 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 11-21 are rejected for the same reasons as set forth in claims 1-10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sekar et al. (US 2020/0372063 A1) which teaches that a customer interaction may be routed to an agent for handling based on a derived customer intent, wherein a routing server may utilize generated customer intent to determine the most appropriate agent to handle a response to the interaction [0070].

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446